Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 12/08/2021. Independent claims 1, 9, and 17 are amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/08/2021, with respect to the rejection(s) of claims 1-20 under [ have been fully considered and are persuasive in view of the current amendments made to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rabinovich et al. [US 20150170001 A1], hereinafter Rabinovich.

Claim Rejections - 35 USC § 103

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.1.	Claims 1, 3-4, 9, 11-12, and 17, 19-20 /are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. [US 20150309682 A1], hereinafter Lee in view of Bjornson et al. [US 20080104041A1, hereinafter Bjornson in view of Rabinovich et al. [US 20150170001 A1], hereinafter Rabinovich.

	Regarding claim 1, Lee teaches a computing system [see Fig.2. The displayed computer system comprises a server 220 connected to user computer devices 2110-1---210-M via 
receive, over the one or more networks, input data from an application running on a computing device of a requesting user, the input data corresponding to a set of alphanumeric characters provided in a search box presented on a user interface of the application [see Lee paras 0008----10, 13, 0018-0023 which disclose a user putting an input data in the form of text with an application interface on his device such as a smart phone. The text corresponds to a set of alphanumeric characters. This search enquiry is presented search box presented on a user interface of the application and is received by the server 220, see Figs 1-3]; 
in response to receiving the input data, execute a federated search by providing search data corresponding to the set of alphanumeric characters to multiple search engines operated by the computing system, each search engine pertaining to a specific service option of multiple service options that are accessible via the application, and obtain search results from the multiple search engines operated by the computing system based on the search data  [See Fig.3, paras 0015, 0021—0024, wherein the input data for a search query is received by the Application server , the application server receives search results from different search engines of the application server, wherein each search engine searching for options from different domains and providing the obtained search results to the user device].  
Lee fails to disclose to process the search results from the multiple search engines operated by the computing system in accordance with a unification protocol to generate a unified search result. Bjornson, in the same field of endeavor of searching queries using a number of computing devices from different portions of database,  discloses generating a unified search results for plurality of search results [see Bjornson claim 1, a-d, “ partitioning the plurality of queries into a set of smaller subsets of queries; partitioning the at least one database wherein each member of the group of computers operating in parallel has at least one searching task assigned thereto, and executing at least some of the assigned searching tasks using the group of computers operating in parallel; and d. collecting search results from the executed searching tasks and generating a unified search result in accordance with the collected search results”]. Therefore, in view of the teachings of Bjornson in the same field of endeavor of searching queries using a number of computing devices from different portions of database, it would be obvious to an ordinary skilled in the art to have modified Lee to process the several different results obtained from different search engines to have generated an unified search result for presentation to the user, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lee teaches transmitting, over the one or more networks 230, data corresponding to the search results [see para 0030, Figs 3-5] to the computing device of the user, the data enabling the application to present a selectable user interface feature for each result of the unified search result, wherein each selectable user interface feature corresponds to one of the multiple service options [see Figs 4-5 showing selectable search feature such as “Oscar Nomination”’. Since in view of the combined teachings of Lee and Bjornson an unifies search results are generated for display to the user, Lee’s systems, as discussed above, would be capable of transmitting the unified search results to the user. Multiple search options are already discussed above, see Lee para 0023].
As discussed above Lee teaches to engage multiple search engines for specific search options but fails to teach that the multiple search engines are operated by a single computing FIG. 2 illustrates an example food classification system 200. In general, the system 200 includes a user device 210 with a memory 206, a processor 207, an input device 208, and an output display 209 coupled to a search system 230 over a network 220. The example search system 230 includes a search system front end 240, a food item classification engine 250, a training engine 252, and an image selection engine 254. The example search system 230 also includes multiple search engines, a web search engine 260, a recipe search engine 270, and a nutrition search engine 280. The search system 230 is an example of an information retrieval system in which the systems, components, and techniques described below can be implemented. The search system 230 can be implemented as computer programs installed on one or more computers in one or more locations that are coupled to each other through a network.’]  for different specific options such as web search, recipe search, nutrition search, food item classification. Therefore, in view of the teachings of Rabinovich it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Lee to include multiple search engines in one computer system and process them for different search options,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, the limitations, “The computing system of claim 1, wherein the executed instructions cause the computing system to provide the search data to each of the multiple search engines in response to each alphanumeric character provided in the search box by the requesting user” are already covered in the discussion for claim 1 in view of the combined teachings of Lee and Bjornson.



Regarding claims 9, 11-12, and 17, 19-20, their limitations are similar to the limitations of claims 1, 3-4, they are analyzed and rejected as being unpatentable over Lee in view of Bjornson in view of Rabinovich based on same rationale established for claims 1, 3-4 above.
 
5.2.	Claims 2,  10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bjornson in view of Rabinovich and in view of Amin et al. [US Patent 9,230292 B2], hereinafter Amin.

Regarding claim 2, combined teachings of over Lee in view of Bjornson in view of Rabinovich teach and render the limitations of claim 1, as analyzed above but do not teach that the multiple service options comprise a plurality of a rideshare option, a food delivery option, a food preparation option, a grocery delivery option, a freight transport option, a package delivery option, a prescription pickup and/or delivery option, a bike share option, a scooter-share option, or a transit connection option. Amin, in the field of providing results related to on-demand service in response to receiving search requests selected from multiple selectable options from users, teaches the missing limitations [see col.1, line 62—col3. Line 2, providing on-demand transport, food and delivery related services and any other on-demand services. The on-demand  transport, food and delivery related services can include in their domain such as a rideshare option, a food delivery option, a food preparation option, a grocery delivery option, a freight transport option, a package delivery option, a prescription pickup and/or delivery option, 
Regarding claims 10, and 18 their limitations are similar to the limitations of claim 2, they are analyzed and rejected as being unpatentable over Lee in view of Bjornson in view of Rabinovich in view of Amin based on same rationale established for claim 2 above.

3.3.	Claims 5-6, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bjornson in view of Rabinovich and in view of Maharajh et al.[US 20130166580A1], hereinafter Maharajh.

Regarding claims 5-6, combined teachings of over Lee in view of Bjornson in view of Rabinovich teach and render the limitations of claim 1, as analyzed above but do not teach that the computing system processes the search results in accordance with the unification protocol 0323] The mobile media platform may facilitate content discovery. Content discovery may include search, recommendations, ……, filtering, rating, ….. processing, hierarchical organization, and the like. Search may include searching content, … (and presenting in one unified search result), and the like. …. the mobile media platform may include a recommendation engine for generating recommendations ……. popularity based on a subset of users related to the current user (e.g. similar interests, preferences, purchase history, etc.). A recommendation engine may generate recommendations based on inferred preferences via algorithmic analysis of historical usage behavior, based on direct user preference input, based on mobile activity context, such as the sensed context of the user, (e.g. location, time of day, type of handset, network operator, time of year, and the like). …………[0401] In embodiments, content 128 discovery may be impacted and facilitated by a consumption profile 102. In an embodiment, a consumption profile 102 may impact searching. In an embodiment, a consumption profile 102 may be used to rank, filter and cluster search results. In an example, a user profile which favors sports content 128 may result in a higher ranking for content 128 search results for the Blue Jays baseball team than for the birds when a user searches for "blue jays" for his or her mobile device. In an example, search results may be filtered based on a device profile to exclude content 128 that cannot be accessed on a particular device. In an embodiment, a consumption profile 102 may be used to present recommendations. In an embodiment, recommendations may be based on a consumption profile 102. For example, recommendations may be made based on user preferences. In an example, a user profile may list a favorite sports team and the mobile media platform 100 may recommend to the user new content 128 relating to that team as it becomes available.]. Therefore, in view of the teachings of Maharajh in the similar field of executing searches for content discovery based on a user’s input and presenting unified search 

Regarding claims 13-14 their limitations are similar to the limitations of claims 5-6 they are analyzed and rejected as being unpatentable over Lee in view of Bjornson in view of Rabinovich in view of Maharajh based on same rationale established for claims 5-6 above.


3.4	Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bjornson in view of Rabinovich and in view of Gaikwad et al.[US 20180285588 A1], hereinafter Gaikwad.

Regarding claims 7-8, combined teachings of over Lee in view of Bjornson in view of Rabinovich teach and render the limitations of claim 1, as analyzed above but do not teach that the computing system provides a home screen comprising the search box and a set of selectable tiles, each tile in the set of selectable tiles representing a corresponding service option of the multiple service options, wherein prior to receiving the input data, detect, over the one or more networks a user selection of a tile from the set of selectable tiles, selected tile 

Regarding claims 15-16 their limitations are similar to the limitations of claims 7-8 they are analyzed and rejected as being unpatentable over Lee in view of Bjornson in view of Rabinovich in view of Gaikwad based on same rationale established for claims 7-8 above.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i)	Slackman [US 20100153357 A1; see para 0012] discloses a computer system submitting a query to multiple search engines and in return receiving a ranked list of search results.
	(ii)	Article, “ Netlogic microsystems Inc. granted united states patent for token stitcher for a content search system having pipelined engines. (2013, Nov 20). Global IP News. Software Patent News Retrieved from Google on 01/06/2022, discloses that an abstract released by the U.S. Patent [8,589, 405] teaches that a content search system includes multiple pipelined search engines that implement different portions of a regular expression search operation such as including a DFA engine, an NFA engine, and a token stitcher that combines partial match results generated by the DFA and NFA engines.

 5.	Final Rejection:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625